NOS.
12-08-00463-CR
      
                         IN
THE COURT OF APPEALS         
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER,
TEXAS
JAMIE O’NEAL BLACKSHIRE,           
'                            APPEAL
FROM THE 241ST
APPELLANT
 
V.                                          
'           JUDICIAL DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                               
'                             SMITH
COUNTY, TEXAS
                                                        
                                         
                                                      MEMORANDUM
OPINION
PER CURIAM
            Jamie
O’Neal Blackshire appeals from the trial court’s revocation of his probation
for possession of a prohibited substance in a correctional facility.  The trial
court assessed punishment at eighteen months of confinement in a state jail
facility.  Appellant’s counsel filed a motion to withdraw and a brief in
support of that motion in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We dismiss Appellant’s
appeal.
 
Analysis Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he is well acquainted with the facts in this case and has
diligently reviewed the appellate record.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case, and further states that Appellant’s counsel is
of the opinion that the record reflects no reversible error and counsel is
unable to raise any arguable issues for appeal.  We have considered counsel’s
brief and conducted our own independent review of the record.  We have found no
reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig.
proceeding); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We are in agreement with Appellant’s counsel that the appeal is
wholly frivolous.  Accordingly, his motion to withdraw is hereby granted,
and we dismiss this appeal.  See In re Schulman,
252 S.W.3d at 408-09.
            Counsel has a duty to, within five days
of the date of this opinion, send a copy of the opinion and judgment to
Appellant and advise him of his right to file a petition for discretionary
review.  See Tex. R. App. P.
48.4; In re Schulman, 252 S.W.3d at 411 n.35.  Should Appellant
wish to seek further review of this case by the Texas Court of Criminal
Appeals, he must either retain an attorney to file a petition for discretionary
review or he must file a pro se petition for discretionary review.  Any
petition for discretionary review must be filed within thirty days from the
date of this opinion or the date the last timely filed motion for rehearing is
overruled by this court.  See Tex.
R. App. P. 68.2.  Any petition for discretionary review must be filed
with this court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in the case.  See Tex. R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion
delivered January 29, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)